DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 2-6, 8, 15, 18-22, and 24 are cancelled.  Claims 1, 7, 9-14, 16, 17, 23 and 25-31 are pending and under examination.  

Priority
	The instant application is a national stage entry of PCT/KR2018/003536 filed on 03/26/2018, which claims priority from Korean application KR10-2017-0042192 filed on 3/31/2017.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 was filed after the mailing date of the non-final rejection on 05/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Objections and Rejections Withdrawn
	The rejection under USC 112(b) over claims 11 and 12 is withdrawn per applicant’s amendments to claim 11. 

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, 13, 16, 17, 23, 25, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Joo US 2014/0234241, Pitha US 4727064 and Wang et al (J. Incl. Phenom. Macrocycl. Chem., 2014, volume 78, pages 145-150).  
Joo teaches novel benzoic acid amide derivative compound, isomers thereof, pharmaceutically acceptable salts thereof, prodrugs thereof, hydrates thereof, or solvates thereof (abstract).  Joo teaches the compounds have excellent skin whitening effects (abstract).  Joo teaches the structure of the compound in paragraphs 6-9.  Joo teaches compounds in claim 3 and examples of Joo that are compounds of the instant claims.  Joo teaches topical administration of the formulations and the forms of solutions, suspensions and emulsions (paragraph 56 and 59).  Joo teaches external application to the skin for the skin whitening effect (paragraph 55).  Joo teaches 0.01 to 20wt% of the compound (paragraph 54).  Joo teaches 0.1-100 mg/kg/day for a daily dose (paragraph 60).  Joo teaches pH adjusters for the formulation that may be present at 0.01-5 wt% of the composition (Paragraph 57).   Joo teaches buffers, stabilizers and other adjuvants commonly used for such formulations (paragraph 59). 
Joo does not teach cyclodextrins for the formulations.  Joo does not teach gamma-cyclodextrin or the pH of the formulation.
Pitha teaches pharmaceutical preparations consisting generally of a drug with a substantially low water solubility and an amorphous, water-soluble cyclodextrin-based mixtures (abstract).  Pitha teaches hydroxypropyl-beta-cyclodextrin (claim 28 of Pitha).  Pitha teaches cyclodextrin additives used at 40-60% of the drug solution and may be used from 5-95% of the drug solution (column 2, lines 62-68).  Pitha provides for the solubilization of different drugs with hydroxypropyl-beta-cyclodextrin (table 1).  Pitha teaches that these are suitable solubilizers in topical preparations due to low toxicity (column 2, lines 35-61).  Pitha teaches gamma-cyclodextrin (abstract).  
	Wang teaches gamma-cyclodextrin enhancing water solubility of a drug (nystatin) (title and abstract).  Wang teaches the use of cyclodextrin enhanced stability of the drug (abstract).  Wang teaches gamma-CD at 24.6g/100 ml (24.6 wt%) (table 3).   Table 3 shows that gamma-CD had a better effect on solubilization than alpha- or beta-CD.   
One of ordinary skill in the art at the time of instant filing would have included cyclodextrins for solubilization of drugs into solutions of Joo to further solubilize and stabilize its active compounds in a topical formulations.  There would have been a reasonable expectation of success in obtaining a formulation with solubilized drugs taught by Joo when combining the teachings of Pitha which also provide for topical pharmaceutical formulations.  
	One of ordinary skill in the art at the time of instant filing would include gamma-cyclodextrin of drug formulations of Wang in the formulations motivated by Joo and Pitha to produce formulations with both hydroxypropyl-beta-cyclodextrin and gamma-cyclodextrin as both these cyclodextrins are known to increase solubility of drugs in topical formulations (MPEP 2144.06).  There is a reasonable expectation of success of achieving a composition of the drug of Joo along with solubility enhancing cyclodextrins of Pitha and Wang and producing a formulation that allows for enhanced solubility of drugs including those of Joo.  Wang allows for 24.6 wt% of gamma cyclodextrin while Pitha provides for 40-60 wt% of a cyclodextrin (exemplifies hydroxypropyl-beta-cyclodextrin), which would produce a ratio of hydroxypropyl-beta-cyclodextrin to gamma-cyclodextrin of 1:1.63 to 1:2.44.  The expectation of the cyclodextrin combination would be to arrive at a formulation with enhanced solubility of the drug.  The solute/drug in Joo is 0.01 to 20wt% and the total amount of cyclodextrin in drug formulations in Pitha is from 40-60% of the drug solution and may be used from 5-95% of the drug solution (column 2, lines 62-68).  This will allow for ratios of drug/solute to cyclodextrin that overlap with the instant claims. See MPEP 2144.05. 

Claims 10-12, 14, 26-28, and 30 in addition to Claims 1, 9, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Joo US 2014/0234241, Pitha US 4727064, Wang et al (J. Incl. Phenom. Macrocycl. Chem., 2014, volume 78, pages 145-150), and Caetano US 2011/0182835.  
	Joo, Pitha and Wang teach the claims as discussed above.
	Joo, Pitha and Wang do not teach the pH adjusters in claims 10 and 26 and do not teach second solubilizers of claims 14 and 30.  
	Caetano teaches a composition for skin lightening that is topically applied to the skin (abstract).  Caetano teaches citric acid and triethanolamine as a pH adjusters (paragraph 113) so Caetano recognizes that both acidic and basic pH adjusters of the prior art can be used.  Caetano teaches alpha-hydroxy acids (paragraph 81).   Caetano teaches xanthan gum as a thickener (paragraph 195).  Caetano teaches hydroxyethyl acrylate, sodium acryloyldimethyltaurate copolymer as a thickener (paragraph 195).  Caetano teaches a solution (a solubilized system) (paragraph 78).  Caetano teaches excipients like thickening agents, gelling agents, pH adjusters and others (paragraph 77).  Caetano teaches a pH of 4.0 to 6.5 (paragraph 117).  Caetano allows for other active agents of various types (paragraph 81).  
	One of ordinary skill in the art at the time of instant filing would have included other ingredients useful for topical skin formulations by the combined teachings of the prior art as pH-adjusters, thickeners and solubilizers were all known to be useful in making such formulations with a reasonable expectation of success in creating other useful topical skin formulations for delivery of active agents to skin.  Caetano also exemplifies use of compounds of the instant claims, and thus, one of ordinary skill in the art would consider the ingredients from such formulations. 	

Response to Applicant’s Arguments
	Applicant argues that for DBAB (the compound mentioned in the claims), there were multiple considerations made by applicant to make it more soluble with the claimed combination of hydroxypropyl beta-cyclodextrin and gamma-cyclodextrin within given ratios.  Thus, for DBAB and its pharmaceutically acceptable salts, hydrates or solvates, it would be reasonably in scope with what applicant discusses.  However, “isomers” in its most general definition covers constitutional isomers of a compound, which involves rearrangements of the same atoms of DBAB into various structures having the same chemical formula.  Benzene (C6H6) has over 200 constitutional isomers in linear as well as cyclic forms.  As DBAB is a larger compound with multiple rings and constituents, it will have many more constitutional isomers as well as stereoisomers, enantiomers and geometric isomers of all those constitutional isomers.  Each of these may have vastly different properties from another, and thus, it would be difficult to determine whether all of these will have their solubilities improved as applicant discusses.  It is noted that Joo provides for “isomers” of DBAB and “derivatives” of benzamide compounds, which allows for many compounds including the various constitutional isomers of DBAB that applicant did not test for solubility.  Thus, the teachings of the prior art still teach the forms of the composition that do not apply to applicant’s results and arguments (see MPEP 716.02(d) regarding being commensurate in scope with the unexpected results).  
Advisory Notice
Applicant may produce an allowable claim by deleting “an isomer thereof” from the claims (claims 1 and 17).  Applicant may make this amendment in a standard after final response. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK V STEVENS/Primary Examiner, Art Unit 1613